UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2010 o Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition periodto Commission File Number: 000-53260 Best Energy Services, Inc. (Exact name of small business issuer as specified in its charter) Nevada 02-0789714 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 5433 Westheimer Road, Suite 825, Houston, Texas 77056 (Address of Principal Executive Offices)(Zip Code) (713) 933-2600 (Issuer’s Telephone Number, including Area Code) Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $0.001 per share (Title of Class) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days xYes oNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨ No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Large Accelerated filer o Accelerated filer o Non-Accelerated filer o (Do not check if a smaller reporting company) Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso Nox State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 34,075,209 common shares as of May 17, 2010. 1 BEST ENERGY SERVICES, INC. Table of Contents Page PART I. FINANCIAL INFORMATION Item 1.Unaudited Consolidated Financial Statements 3 Unaudited Consolidated Balance Sheets as of March 31, 2010 and December 31, 2009 3 Unaudited Consolidated Statements of Operations for the ThreeMonths Ended March 31, 2010 and 2009 4 Unaudited Consolidated Statements of Cash Flow for the ThreeMonths Ended March 31, 2010 and 2009 5 Notes to Unaudited Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4. Controls and Procedures 29 PART II. OTHER INFORMATION Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 33 Item 4. Submission of Matters to a Vote of Security Holders 33 Item 5. Other Information 33 Item 6. Exhibits 33 Signatures 34 2 Table of Contents Best Energy Services, Inc. and Subsidiaries Unaudited Consolidated Balance Sheets As of March 31, 2010 and December 31, 2009 March 31, 2010 December 31, 2009 Current assets Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $48,623 as of March 31, 2010 and December 31, 2009 Prepaid and other current assets Total current assets Property and equipment, net Deferred financing costs, net Intangible assets Assets of discontinued operations TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDER’S EQUITY (DEFICIT) Current liabilities Accounts payable and accrued liabilities $ $ Accrued interest Bank overdraft Accrued officer compensation Preferred dividends payable Current portion of loans payable Total current liabilities Officer compensation, long-term portion Loans payable Convertible notes payable, net of discount of $507,087 and $540,016 Deferred income taxes Liabilities related to discontinued operations TOTAL LIABILITIES STOCKHOLDERS' DEFICIT Stock payable Subscriptions receivable (107,255 ) - Series A Preferred Stock, 2,250,000 shares authorized, 1,608,506 and 1,524,449 shares issued and outstanding as of March 31, 2010 and December 31, 2009, at redemption value of $10 per share. Common stock, $0.001 par value per share; 90,000,000 shares authorized; 32,837,709 and 21,060,109 shares issued and outstanding as of March 31, 2010 and December 31, 2009, Additional paid-in capital Retained deficit (26,688,731 ) Non-controlling interest (74,788 ) Total stockholders’ equity (deficit) (5,974,480 ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ (See accompanying notes to consolidated financial statements.) 3 Table of Contents Best Energy Services, Inc. and Subsidiaries Unaudited Consolidated Statements of Operations For the three months ended March 31, 2010 and 2009 Three Months Ended Three Months Ended March 31, 2010 March 31, 2009 Revenues Well service revenue $ $ Drilling service revenue - Geological services - Total revenue Costs and expenses: Direct cost of revenue Business unit operating expenses Depreciation and amortization Corporate General and administrative expenses Total operating costs and expenses Net operating loss (762,912 ) (704,157 ) Other income (expense): Other Income Interest expense (506,206 ) (157,280 ) Loss before provision for income taxes (1,268,994 ) (860,686 ) Deferred income tax benefit Net loss from continuing operations (1,123,463 ) (771,739 ) Loss from discontinued operations (50,280 ) (375,439 ) Total net loss including non-controlling interest (1,173,743 ) (1,147,178 ) Loss attributable to non-controlling interests - Net loss attributable to Best (1,164,293 ) (1,147,178 ) Preferred stock dividend (282,758 ) (255,254 ) Deemed dividend (5,129 ) - Net loss attributable to common shareholders $ ) (1,402,432 ) Per common share data - basic and diluted: Loss from continuing operations $ ) $ ) Loss from discontinued operations $ ) $ ) Net loss (0.06 ) (0.07 ) Weighted Average Outstanding Shares - basic and diluted (See accompanying notes to consolidated financial statements.) 4 Table of Contents Best Energy Services, Inc. and Subsidiaries Unaudited Consolidated Statements of Cash Flow For the three months ended March 31, 2010 and 2009 Three Months Ended Three Months Ended March 31, 2010 March 31, 2009 Net loss from continuing operations $ ) $ ) Net loss from discontinued operations, including non-controlling interest (50,280 ) (375,439 ) Total Net Loss (1,173,743 ) (1,147,178 ) Adjustments to reconcile net loss to net cash used for operating activities: Options issued for services Shares owed for services - Non-cash interest expense Depreciation expense Loss on sale of fixed assets - Deferred income tax benefit (324,561 ) (138,947 ) Changes in operating assets and liabilities: Accounts receivable (236,586 ) Prepaid expenses (36,451 ) (35,030 ) Accounts payable (2,414 ) (408,730 ) Accrued expenses (35,000 ) CASH PROVIDED (USED) FOR OPERATING ACTIVITIES (245,358 ) CASH FLOWS FROM INVESTING ACTIVITIES Cash paid for purchase of fixed assets (92,220 ) (2,851 ) CASH USED FOR INVESTING ACTIVITIES (92,220 ) (2,851 ) CASH FLOWS FROM FINANCING ACTIVITIES Net borrowings on LOC (81,116 ) (972,512 ) Principal payments on debt (466,151 ) (364,805 ) Proceeds from issuance of stock - Payment of deferred financing costs - (194,454 ) Payment of bank overdraft (22,454 ) - CASH PROVIDED (USED) BY FINANCING ACTIVITIES (1,531,771 ) NET DECREASE IN CASH (37,539 ) (140,084 ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ (See accompanying notes to consolidated financial statements.) 5 Table of Contents Best Energy Services, Inc. and Subsidiaries Unaudited Consolidated Statements of Cash Flow Continued For the three months ended March 31, 2010 and 2009 Cash paid for: Interest $ $ Taxes $
